PEE CURIAM.
A reversal of the order , would affect the rights of all the distributees under its terms. They are necessary parties to the appeal, and the receivers do not represent them. The appellant’s fund was already depleted by the earlier order making allowances. It may be too late on this appeal to disturb those payments, but if the appellant means to press his assignment of error for failure to pay the whole proceeds to him, on the theory that the District Court had no jurisdiction to award allowances out of property which was never a part of the defendant’s assets, the parties receiving such earlier allowances must also be cited herein.
We will give him leave to issue an alias citation. Knickerbocker, etc., Co. v. Pendleton, 115 U. S. 339, 6 S. Ct. 74, 29 L. Ed. 432; Browning v. Boswell, 209 F. 788 (C. C. A. 4). On the return of this citation the cause must be orally argued, and new briefs may be submitted.
We are entering an order herewith.